Citation Nr: 1214945	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder, diagnosed as intervertebral disc syndrome with degenerative arthritic changes at C3-C4, C5-C6, and C6-C7, claimed as secondary to grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In February 2012, a video conference hearing was conducted before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a cervical spine disorder.  He contends that this disorder was caused or aggravated by his service-connected grand mal seizures.  Specifically, he attributes this disorder to injuries sustain from falling out of bed during a seizure in 2007.  He also contends that this disorder was aggravated from his having had physically violent seizures over the years. 

Remand is required for compliance with VA's duty to assist him in substantiating his claim.  Specifically, during his February 2012 video conference hearing, the Veteran testified that he sought treatment for a cervical spine injury after having fallen out of bed during a seizure in 2007.  As a result of this incident, he claims to have had cervical spine surgery in October 2007 at the VA hospital in San Antonio.  Neither these surgical records, nor current treatment records relating to his grand mal seizures appear in the claims file.  A remand is needed to obtain these records.

In a June 2008 VA examination, the examiner was not provided with an opportunity to review the claims folder, or the VA treatment records referenced by the Veteran during his video conference hearing.  In addition, the opinion provided by the examiner considered whether the Veteran's current cervical spine disorder was "proximately due to or the direct result of his service-connected grand mal seizures."  It failed, however, to clearly consider whether his current cervical spine disorder had been aggravated by his service-connected grand mal seizures.

Under these circumstances, the Veteran should be scheduled for an examination to determine whether his current cervical spine disorder was caused or aggravated by service; and if not, whether it has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected grand mal seizures.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA medical center in San Antonio, Texas, for the period from January 2007 to the present.

These records must be associated with the claims file.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to obtain an opinion as to the onset/cause of his cervical spine disorder, currently diagnosed as intervertebral disc syndrome with degenerative arthritic changes at C3-C4, C5-C6, and C6-C7.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the Veteran's service and post service treatment records; the Veteran's statements; other lay statements and testimony; and private and VA clinical findings and evaluations reports, the examiner is asked to report in detail all pertinent symptomatology and findings related to the Veteran's cervical spine disorder.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current cervical spine disorder was incurred or aggravated during service (March 1974 to October 1977).

If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disorder has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected grand mal seizures.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


